REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are allowed.

The closest prior art is:
US 20040079924 teaches graft copolymers of the structure polyfluorene graft copolymers of the structure: 
    PNG
    media_image1.png
    178
    200
    media_image1.png
    Greyscale
.  Which are similar to the claimed structures.  However, vinylidene fluoride etc. is not grafted.

WO 2005/100437 teaches polyfluorene graft copolymers of the structure: 
    PNG
    media_image2.png
    134
    552
    media_image2.png
    Greyscale
, which is different than the claimed insofar as not comprising vinylidene fluoride etc.

KR 2008/0043160 teaches similar polyfluorene graft copolymers of the structure 
    PNG
    media_image3.png
    216
    372
    media_image3.png
    Greyscale
, which are different than the claimed structures.

US 2019/0023834 discloses similar polyfluorene polymers of the structure: 
    PNG
    media_image4.png
    198
    700
    media_image4.png
    Greyscale
, which differs from the claimed structure of not having the claimed polyvinylidene fluoride etc. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764